Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 USC 103 as being unpatentable over Liu et al (CN 107967693, machine translation) in view of Lo (“Chinese company develops controversial video app that gives women longer legs and larger breasts”, Daily mail.com, https://www.dailymail.co.uk/news/article-5674897/Chinese-company-develops-video-app-turn-users-supermodels-using-augmented-reality.html, 5/1/2018)
With respect to claim 1, Liu et al. teach performed by a computing device having a processor (Fig. 5, 502) and memory (Fig. 5, 506) storing a plurality of computer programs (Fig. 5, 510)  to be executed by the processor, the method comprising: acquiring a current video frame (page 8, S201, aquiring T-th frame) and a historical 
 obtaining a point position (page 9 key point) set of a human body in the current video frame;
 obtaining a point position (page 9 key point) set of the human body in the historical video frame;
 analyzing a jitter amplitude of a human body key point (page 9, moving speed of each key point) in the current video frame according to the point position set of the human body in the current video frame and the point position set of the human body in the historical video frame;
 determining an adjustment reference position (page 9, coordinate information of key point) of the human body in the current video frame according to the jitter amplitude.
      	Liu et al. does not teach adjusting a human body part below the adjustment reference position in the current video frame and outputting the adjusted current video frame.
      	Lo teaches adjusting a human body part below the adjustment reference position in the current video frame and outputting the adjusted current video frame. (see video 0:12-15 and right picture (adjusting leg)).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to adjust a human body part below the adjustment reference position in the method of Liu et al.

Therefore, it would have been obvious to combine Lo with Liu et al. to obtain the invention as specified in claim 1.

With respect to claim 2, Liu et al. teach that the determining an adjustment reference position of the human body in the current video frame according to the jitter amplitude comprises: determining the adjustment reference position of the human body in the current video frame by using a value in a case that it is determined that the current video frame is in a steady state according to the jitter amplitude (page 9 static model);
and calculating the adjustment reference position of the human body in the current video frame according to the point position set of the human body in the current video frame in a case that it is determined that the current video frame is in an unsteady state according to the jitter amplitude (page 9 dynamic model).  

With respect to claim 3, Liu et al. teach determining whether the jitter amplitude (moving speed) is less than a preset threshold;
determining that the current video frame is in the steady state in a case that the jitter amplitude is less than the preset threshold;
or determining that the current video frame is in the unsteady state in a case that the jitter amplitude is not less than the preset threshold (page 9).  



With respect to claim 6, Liu et al. teach that after the obtaining a point position set of a human body in the current video frame, the method further comprises: storing the point position set of the human body in the current video frame (Fig. 5, 506).

With respect to claim 7, Liu et al. teach the obtaining a point position set of the human body in the historical video frame comprises: obtaining a video frame within the preset time range before the current video frame, to obtain the historical video frame; determining whether the point position set of the human body in the historical video frame is stored; reading the point position set of the human body in the historical video frame in a case that the point position set of the human body in the historical video frame is stored;  or detecting a position of the human body key point in the historical video frame, to obtain the point position set of the human body in the historical video frame in a case that the point position set of the human body in the historical video frame is not stored. (page 9) .

With respect to claim 12, Lo teaches that the adjustment reference position is the waistline position, the current frame comprises a plurality of waistline positions, and the adjusting a human body part below the adjustment reference position in the current 
 and stretching the human body part below the target waistline position in the current video frame, and outputting the stretched current video frame (see video 0:12-15 and right picture (adjusting leg)).

With respect to claim 13, Lo teaches that  the stretching the human body part below the target waistline position in the current video frame, and outputting the stretched current video frame comprises: stretching the human body part below the target waistline position in the current video frame according to a golden ratio;
performing smoothing processing on a slope of the target waistline position part in the stretched current video frame, to obtain a result frame;
 and outputting the result frame (see video 0:12-15 and right picture (adjusting leg)).



            Claim 14 is rejected as same reason as claim 1 above.
            Claim 15 is rejected as same reason as claim 2 above.
            Claim 18 is rejected as same reason as claim 12 above.
            Claim 19 is rejected as same reason as claim 13 above.
            Claim 20 is rejected as same reason as claim 1 above.


Claim 4 and 8-10 are rejected under 35 USC 103 as being unpatentable over Liu et al (CN 107967693, machine translation) in view of Lo (“Chinese company develops controversial video app that gives women longer legs and larger breasts”, Daily mail.com, https://www.dailymail.co.uk/news/article-5674897/Chinese-company-develops-video-app-turn-users-supermodels-using-augmented-reality.html, 5/1/2018) and in further view of Zhu et al. (US 2009/0252423).
Liu et al. and Lo teach all the limitations of claim 2 as applied above from which claim 4 respectively depend.
      	Liu et al. also teach obtaining a point position of a contour line of a human face.
Liu et al. and Lo teach do not teach the adjustment reference position is a waistline position, and the calculating the adjustment reference position of the current video frame according to the point position set of the human body in the current video frame comprises: obtaining a point position of a crotch of the human body in the current video frame from the point position set of the human body in the current video frame;
 calculating a waistline of the human body in the current video frame according to the point position of the crotch of the human body in the current video frame;
and determining the waistline position of the current video frame according to the waistline obtained through calculation.  
It is well known that obtaining a point position of a crotch of the human body and a waistline (Zhu et al. para [0057]).

      	The suggestion/motivation for doing so would have been that to enhance video to make video appealing to user.
Therefore, it would have been obvious to combine Zhu et al.  with Lo and Liu et al. to obtain the invention as specified in claim 4.

With respect to claim 8, Liu et al.  teach that the analyzing a jitter amplitude of a human body key point in the current video frame according to the point position set of the human body in the current video frame and the point position set of the human body in the historical video frame comprises: obtaining the point position of the human body in the current video frame from the point position set of the human body in the current video frame; obtaining a point position of the crotch of the human body in the historical video frame from the point position set of the human body in the historical video frame;  and analyzing the jitter amplitude of the human body key point in the current video frame according to the point position of the human body in the current video frame and the point position of the human body in the historical video frame (page 9).  

With respect to claim 9, Liu et al.  teach analyzing the jitter amplitude of a human body key point in the current video frame according to the point position of the crotch of the human body in the current video frame and the point position of the crotch of the 


With respect to claim 10, Zhu et al.   teach preprocessing of video by lowpass filter. (para [0041]).
            Claim 16 is rejected as same reason as claim 8 above.
            Claim 17 is rejected as same reason as claim 10 above.
 
Allowable Subject Matter
 
1.    Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663